DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/17/2022, concerning Application No. 16/474,169. The claim amendments filed on 06/17/2022 are acknowledged. Presently, Claims 16 and 19-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates), further in view of Angelsen et al. (US 2002/0156379 A1, previously cited by the Examiner on 03/18/2022, hereinafter Angelsen), and even further in view of Lee (US 2015/0011889 A1, previously cited by the Examiner on 03/18/2022, hereinafter Lee).

Regarding Claim 16, Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including: an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]) comprising a distal side and a proximal side (see, e.g., Fig. 3, where the distal side of the array of transducer elements of the transducer array 20 is the left side of the transducer array 20 when viewing the figure (i.e., the surface of the transducer array 20 facing toward the acoustic window 38), and where the proximal side of the array of transducer elements of the transducer array 20 is the right side of the transducer array 20 when viewing the figure (i.e., the surface of the transducer array 20 facing toward the flexible printed wire board (PWB) 26));
an ultrasound probe housing (housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the ultrasound probe housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
a connector (second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
a fluid ingress detection assembly positioned within the ultrasound probe housing (18) (see, e.g., Para. [0186-0189] and Fig. 3) and comprising: 
a sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”); and 
a fluid ingress detector configured to change from a first state to a second state responsive to fluid ingress into an interior (interior volume 37) (see, e.g., Fig. 3, where the interior volume 37 is shown to be within the housing 18 of the probe 14) of the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14), wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of the fluid ingress into the interior (37) of the ultrasound probe housing (18) (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak), wherein the fluid ingress detector comprises: 
a first portion positioned within the ultrasound probe housing (18) (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductive coating 168 that corresponds to the claimed first portion, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14); and 
a second portion positioned within the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductor that corresponds to the claimed second portion, and where the conductor is disclosed to be positioned between the conductive coating 168 and a reference node or nodes of the first and/or second circuit board assemblies 22, 24, which are all elements shown to be positioned within the housing 18 of the probe 14), 
wherein the first portion and the second portion form a circuit when the fluid ingress into the interior of the ultrasound probe housing (18) contacts the first portion and the second portion (see, e.g., Para. [0186-0189]).
Randall does not disclose [1] wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements; [2] wherein the backing subassembly comprises a graphite block; [3] wherein the second portion comprises the graphite block; [4] wherein the first portion and the second portion specifically form a closed circuit when the fluid ingress into the interior of the ultrasound probe housing contacts the first portion and specifically the graphite block; and [5] wherein the sense circuit is configured to sense at least one of a voltage or a current from the fluid ingress detector when the closed circuit is formed.
However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) a system (sensor system 100) wherein a fluid ingress detector (sensor unit 102, moisture sensor unit 1010) (see, e.g., Figs. 1-2 and 10A, Abstract, and Para. [0096], lines 3-4, “The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”) comprises:
a first portion (first probe 1020) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-4, “FIG. 10A shows a moisture sensor unit 1010 that includes probes 1020 and 1022 placed at different levels to detect different water levels. The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”); and 
a second portion (common probe 1021) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-14, “FIG. 10A shows a moisture sensor unit 1010 that includes probes 1020 and 1022 placed at different levels to detect different water levels. The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102… A common probe (e.g., a ground probe) 1021 also extends from the case”), 
wherein the first portion (1020) and the second portion (1021) form a closed circuit when the fluid ingress contacts the first portion (1020) and the second portion (1021) (see, e.g., Para. [0096], lines 14-16, “The moisture sensor unit 1010 reports a first water level when water completes a circuit between the probe 1020 and the common probe 1021”), and 
wherein the sense circuit is configured to sense at least one of a voltage or a current from the fluid ingress detector when the closed circuit is formed (see, e.g., Para. [0097], lines 1-6, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021… The presence of a first and/or second galvanic voltage indicates the presence of water”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including [4] wherein the first portion and the second portion specifically form a closed circuit when the fluid ingress into the interior of the ultrasound probe housing contacts the first portion and the second portion; and [5] wherein the sense circuit is configured to sense at least one of a voltage or a current from the fluid ingress detector when the closed circuit is formed, as disclosed by Kates. One of ordinary skill in the art would have been motivated to make this modification in order to maintain and protect the desired apparatus/system by properly detecting water and/or moisture leaks in the apparatus/system, as recognized by Kates (see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 
Randall modified by Kates still does not disclose [1] wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements; [2] wherein the backing subassembly comprises a graphite block; and [3] wherein the second portion comprises the graphite block.
However, in the same field of endeavor of medical ultrasound imaging, Angelsen discloses (Fig. 1) a transducer assembly including: 
an array of transducer elements (within piezoelectric ultrasound transducer 101) comprising a distal side and a proximal side (see, e.g., Para. [0067], lines 1-3, “The simplest form of a piezoelectric ultrasound transducer is a piezoelectric plate, illustrated as 101 in FIG. 1” and Fig. 1, where the distal side of the piezoelectric ultrasound transducer 101 is the left side of the piezoelectric ultrasound transducer 101 when viewing the figure (i.e., the surface of the piezoelectric ultrasound transducer 101 facing toward the tissue load material 102), and where the proximal side of the piezoelectric ultrasound transducer 101 is the right side of the piezoelectric ultrasound transducer 101 when viewing the figure (i.e., the surface of the piezoelectric ultrasound transducer 101 facing toward the backing material 103); and 
a backing subassembly (backing material 103) disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements (within piezoelectric ultrasound transducer 101) (see, e.g., Para. [0067], lines 3-6, “For mechanical support, and also in some cases for acoustic purposes, the transducer is mounted on a backing material 103” and Fig. 1, where the proximal side of the piezoelectric ultrasound transducer 101 (i.e., the right side of the piezoelectric ultrasound transducer 101 when viewing the figure) is the surface of the piezoelectric ultrasound transducer 101 mounted to the backing material 103), 
wherein the second portion comprises the backing subassembly (103) (see, e.g., Para. [0067], lines 3-8, “For mechanical support, and also in some cases for acoustic purposes, the transducer is mounted on a backing material 103. For electromechanical coupling, both faces of the plate are coated with electrodes 104 and 105 that forms an electric port 106”, and Para. [0115], lines 1-3, “Combine the signal from several electric ports either through galvanic contacting of the electrodes in series or parallel”, and Fig. 1, where the electrodes 104 and 105 together form the electric port capable of galvanic contacting of the electrodes (i.e., the electrodes 104 and 105 together comprise a galvanic sensor), and where the electrode 104 corresponds to the claimed first portion, and where the electrode 105 corresponds to the claimed second portion, and where the electrode 105 is disposed on the backing material 103, therefore, the electrode 105/the second portion can be interpreted as comprising the backing material 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including [1] wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements, as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a backing material with sufficiently high absorption such that reflected ultrasound waves in the backing material can be neglected, as recognized by Angelsen (see, e.g., Abstract and Para. [0067]). 
Randall modified by Kates and Angelsen still does not disclose [2] wherein the backing subassembly comprises a graphite block; and [3] wherein the second portion comprises the graphite block. Angelsen does disclose wherein the second portion comprises the backing subassembly (backing material 103) (see, e.g., Para. [0067], lines 3-8, Para. [0115], lines 1-3, Fig. 1, and the rejection of Claim 16 above). However, Angelsen does not disclose that the material of the backing subassembly is a graphite block.
However, in the same field of endeavor of medical diagnostic ultrasound systems, Lee discloses (Fig. 1) an ultrasound probe, wherein the backing subassembly (backing layer 40) comprises a graphite block, and wherein the second portion comprises the graphite block (see, e.g., Para. [0058], lines 1-4, “The backing layer 40 may be fabricated in a multi-layered structure in order to improve ultrasonic wave attenuation or blocking effects. The backing layer 40 may be formed of graphene or graphite”, where the claimed second portion comprises the backing subassembly/backing layer 40, and would therefore also comprise the graphite block/material of the backing layer 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates and Angelsen by including [2] wherein the backing subassembly comprises a graphite block; and [3] wherein the second portion comprises the graphite block, as disclosed by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve ultrasonic wave attenuation, and in order to effectively absorb and transfer the heat generated from the transducer, as recognized by Lee (see, e.g., Para. [0058]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates), Angelsen et al. (US 2002/0156379 A1, previously cited by the Examiner on 03/18/2022, hereinafter Angelsen), and Lee (US 2015/0011889 A1, previously cited by the Examiner on 03/18/2022, hereinafter Lee), as applied to Claim 16 above, and further in view of Ooka et al. (US Patent 5,562,406, previously cited by the Examiner on 05/27/2021, hereinafter Ooka).

Regarding Claim 19, Randall modified by Kates, Angelsen, and Lee discloses the ultrasound probe of Claim 16. Randall further discloses (Figs. 1-4 and 16A) the ultrasound probe (probe 14, probe 14b) further comprising other components positioned within the ultrasound probe housing (housing 18) and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects the fluid ingress into the interior (interior volume 37) of the ultrasound probe housing (18) when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14).
Randall modified by Kates, Angelsen, and Lee does not disclose the ultrasound probe further comprising specifically a latch positioned within the ultrasound probe housing and electrically coupled to the sense circuit, wherein the sense circuit triggers the latch to store a state indicating the fluid ingress into the interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13), but does not disclose that the indication is explicitly a state stored in a latch.
However, in the same field of endeavor of fluid leaking detectors, Ooka discloses (Fig. 11) a system/detection assembly (detection means 501) comprising: 
a sense circuit (detector 502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502”); and 
a latch (switch 504) positioned within the system/detection assembly (501) and electrically coupled to the sense circuit (502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502, and a switch 504”), wherein the sense circuit (502) triggers the latch (504) to store a state indicating the fluid ingress into the interior of the system/detection assembly (501) when the sense circuit (502) detects the change from the first state to the second state (see, e.g., Col. 14, lines 11-21, “The switch 504 is coupled to the detector 502 and the switch 504 is responsive to the detector 502. The alarm 508 and drive motor 506 are illustrated as dashed lines because, the alarm 508 and the drive motor 506 are optional devices which may be selected in accordance with the individual user's preferences. The alarm 508 may comprise a aural warning device or a visual indication device for pump operators, maintenance workers, or other industrial workers. The switch 504 may provide a contact closure or a logic value to activate and deactivate the alarm 508” and Fig. 11, where the fluid changes from a first level 510 to a second level 512, and where that change is indicated by the detector, and where the switch 504 is responsive to and triggered by the change indicated by the detector, therefore the state of the switch 504 is mechanically changed to a state that indicates a fluid leak, and it is further disclosed that an alarm 508 is optionally provided that further audibly or visually indicates the change of state of the switch 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates, Angelsen, and Lee by including that the ultrasound probe further comprises specifically a latch, wherein the sense circuit triggers the latch to store a state indicating the fluid ingress into the interior when the sense circuit detects the change from the first state to the second state, as disclosed by Ooka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual indicator of when fluid ingress is detected, as recognized by Ooka (see, e.g., Col. 14, lines 11-21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates), Angelsen et al. (US 2002/0156379 A1, previously cited by the Examiner on 03/18/2022, hereinafter Angelsen), and Lee (US 2015/0011889 A1, previously cited by the Examiner on 03/18/2022, hereinafter Lee), as applied to Claim 16 above, and further in view of Johnson et al. (US 2009/0195394 A1, previously cited by the Examiner on 05/27/2021, hereinafter Johnson).

Regarding Claim 20, Randall modified by Kates, Angelsen, and Lee discloses the ultrasound probe of Claim 16. Randall further discloses (Figs. 1-4 and 16A) the ultrasound probe (probe 14, probe 14b) further comprising other components positioned within the ultrasound probe housing (housing 18) and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects the fluid ingress into the interior (interior volume 37) of the ultrasound probe housing (18) when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14).
Randall modified by Kates, Angelsen, and Lee does not disclose the ultrasound probe further comprising specifically a clock positioned within the ultrasound probe housing and electrically coupled to the sense circuit, wherein the sense circuit triggers the clock to store a time of the fluid ingress into the interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13), but does not disclose that the indication is explicitly a time stored in a clock.
However, in the same field of endeavor of fluid ingress detectors, Johnson discloses (Figs. 4A-4B) a system/detection assembly (abuse detection system 34) comprising:
a sense circuit (liquid detection circuitry 60, liquid detection sensors 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”); and 
a clock (clock 62) positioned within the system/detection assembly (34) and electrically coupled to the sense circuit (60, 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”), wherein the sense circuit (60, 38a-38d) triggers the clock (62) to store a time of the fluid ingress into an interior of the system/detection assembly (34) when the sense circuit (60, 38a-38d) detects the change from the first state to the second state (see, e.g., Para. [0075], lines 3-13, “The method 90 may be initiated upon the detection of liquid ingress via any of the liquid detection sensors 38a-38d of FIG. 4A, as represented by step 92. As discussed above, upon receiving an indication from any of the liquid detection sensors 38a-38d that liquid ingress has occurred, a data record of the liquid abuse event may be generated by the abuse detection system 34 and stored, as indicated by step 94, in the non-volatile storage device 64, for example. The data record may include a timestamp generated from the clock 62 corresponding to when the abuse event occurred”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates, Angelsen, and Lee by including that the ultrasound probe further comprises specifically a clock, wherein the sense circuit triggers the clock to store a time of the fluid ingress into the interior when the sense circuit detects the change from the first state to the second state, as disclosed by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide accurate information of when fluid ingress is detected, as recognized by Johnson (see, e.g., Para. [0057-0078]).

Response to Arguments
Applicant’s arguments, see Pages 4-5 of Remarks, filed 06/17/2022, with respect to the claim objections and the claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the claim objections and the claim rejections under 35 U.S.C. 112(a) (as previously set forth in the Non-Final Rejection mailed 03/18/2022) have been withdrawn.

Applicant’s arguments, see Pages 5-8 of Remarks, filed 06/17/2022, with respect to the rejection of independent Claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2015/0011889 A1, with publication date 01/08/2015, hereinafter Lee).
Regarding Randall (US 2008/0194961 A1), Kates (US 2006/0007008 A1), and Angelsen (US 2002/0156379 A1), Applicant argues that the references, even when combined, do not disclose or suggest all of the features of amended independent claim 16. Specifically, Applicant argues that Randall, Kates, and Angelsen, even when combined, do not disclose or suggest “wherein the backing subassembly comprises a graphite block” and “wherein the fluid ingress detector comprises: a first portion positioned within the ultrasound probe housing; and a second portion positioned within the ultrasound probe housing, wherein the second portion comprises the graphite block, wherein the first portion and the second portion form a closed circuit when the fluid ingress into the interior of the ultrasound probe housing contacts the first portion and the graphite block” (emphasis added) as recited in amended independent claim 16. Applicant argues that no disclosure or suggestion has been identified of fluid ingress contacting a backing subassembly's graphite block, let alone that such contact forms a closed circuit in an ultrasound probe's fluid ingress detector.
Examiner agrees that the combination of Randall, Kates, and Angelsen does not disclose “wherein the backing subassembly comprises a graphite block” and “wherein the second portion comprises the graphite block, wherein the first portion and the second portion form a closed circuit when the fluid ingress into the interior of the ultrasound probe housing contacts the first portion and the graphite block”. However, Claim 16 is now rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1) in view of Kates (US 2006/0007008 A1), further in view of Angelsen (US 2002/0156379 A1), and even further in view of Lee (US 2015/0011889 A1). 
Specifically, Lee discloses (Fig. 1) an ultrasound probe, wherein the backing subassembly (backing layer 40) comprises a graphite block, and wherein the second portion comprises the graphite block (see, e.g., Para. [0058], lines 1-4, “The backing layer 40 may be fabricated in a multi-layered structure in order to improve ultrasonic wave attenuation or blocking effects. The backing layer 40 may be formed of graphene or graphite”, where the claimed second portion comprises the backing subassembly/backing layer 40, and would therefore also comprise the graphite block/material of the backing layer 40). Therefore, the combination of Randall, Kates, Angelsen, and Lee discloses each and every feature of independent Claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793